Citation Nr: 0111780	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to September 26, 1996 
for the grant of service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1999, the RO 
granted service connection for tinea versicolor and assigned 
a 30 percent evaluation effective from September 26, 1996.  
The veteran has perfected an appeal with the effective date 
for the grant of service connection for the tinea versicolor.  



FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
tinea versicolor was received on August 24, 1971.

2.  Service connection was denied for tinea versicolor in 
November 1971.  Notice of this decision was sent to the 
veteran on December 2, 1972.

3.  The veteran submitted a notice of disagreement with that 
decision on August 1, 1972.

3.  The RO's February 1978 statement of the case, in which it 
determined that the veteran had not submitted a timely notice 
of disagreement with the November 1971 decision failed to 
consider the veteran's August 1, 1972 statement.

4.  Had the RO considered the August 1, 1972 statement, the 
outcome would have been materially different.

5.  Entitlement to service connection for tinea versicolor 
arose on April 17, 1973, when the veteran received the 
initial post-service treatment for and diagnosis of that 
condition.



CONCLUSION OF LAW

1.  The RO's February 17, 1978 decision that the veteran had 
not submitted a timely appeal of the August 1971 denial of 
service connection was the product of clear and unmistakable 
error.  38 U.S.C.A. § 5109A (West Supp. 2000); 38 C.F.R. 
§ 3.105(a) (2000).

2.  An effective date of April 17, 1973, for the grant of 
service connection for tinea versicolor, is warranted.  38 
U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision dated in December 1970, the RO granted 
service connection for tinea versicolor for hospitalization 
or outpatient treatment purposes only.

In August 1971, the veteran submitted a statement in support 
of his claim wherein he requested to reopen the claim of 
entitlement to service connection for a skin condition.  

In October 1971, the RO informed the veteran that his only 
previous claim had been for authorization of outpatient 
treatment, and that he had not previously submitted a claim 
for service connection.

In a rating decision dated in November 1971, the RO denied 
service connection for tinea versicolor.  The RO noted that 
the veteran had been treated in service, in August 1968, for 
a skin condition but that a skin condition was not shown at 
the time of the veteran's discharge from service.  The 
veteran was informed of the decision in a letter dated 
December 2, 1971, but was not informed of the reasons for the 
denial.

On August 1, 1972, the RO received a statement in support of 
claim from the veteran.  The veteran referred to the December 
2, 1971 notice letter, and wrote, "Please reconsider my 
claim and if decision persists I will be forced to place an 
appeal."

The RO responded to the veteran's August 1972 correspondence 
the same month.  The veteran was advised "that all evidence 
including your service records, does not indicate that your 
skin condition was incurred or aggravated in service."  The 
veteran was further advised that the RO would be "glad" to 
consider any evidence he could submit showing that his 
disability was incurred in or aggravated by military service.

In December 1976, the veteran submitted another application 
for compensation, claiming entitlement to service connection 
for skin and back disorders.  

Private treatment records from C.R., M.D. were submitted 
along with the claim.  The records show the doctor treated 
the veteran for tinea versicolor on September 2, 1976, 
September 16, 1976 and on October 7, 1976.  

In November 1977, additional records from Dr. CR where 
submitted showing treatment for tinea versicolor on September 
2, 1977 and September 16, 1977.  Treatment records from 
T.H.D., M.D. were also submitted at the same time.  These 
records evidence diagnoses of depigmenting tinea versicolor 
on April 17, 1973, for scabies on July 15, 1974, and for 
seborrhea faciei on February 28 and March 9, 1977.  

In November 1977, the RO informed the veteran that he had not 
submitted new and material evidence to reopen his claim for 
service connection for a skin disorder.  

In January 1978, the veteran submitted a statement wherein he 
reported that he was disagreeing with a "November 22, 1976" 
letter that informed him that service connection had been 
denied for a skin condition.  

The RO took this statement to be a disagreement with a 
determination as to the timeliness of the veteran's notice of 
disagreement.  In February 1978, the RO issued a statement of 
the case finding that the veteran had not submitted a notice 
of disagreement within one year of the December 2, 1971 
notice of the denial of service connection for tinea 
versicolor.  The RO listed a summary of evidence and 
adjudication actions, which omitted any mention of the 
veteran's August 1972 statement in support of claim.

The veteran submitted a statement in support of claim and 
medical records on October 27, 1980.  A Certificate of 
Attending Physician revealed that Dr. CR had treated the 
veteran for tinea versicolor on seven different occasions 
between September 2, 1976 and August 20, 1980.  A statement 
from Dr. THD was also associated with the claims file in 
October 1980.  Dr. THD's statement showed that he had treated 
the veteran for depigmenting tinea versicolor on April 17, 
1973 and for other skin disorders subsequent to that time.  
Treatment records from MCG, M.D. show that on June 7, 1973, 
the veteran was examined for a university examination.  
Dermatosis was noted at that time as being treated by Dr. 
THD.  

In January 1981, the RO informed the veteran that he had not 
submitted new and material evidence to reopen the claim of 
entitlement to service connection for tinea versicolor.  On 
September 28, 1991, the veteran submitted a statement 
disagreeing with the denial of compensation for a skin 
condition.  On October 1, 1981, the RO mailed the veteran a 
statement of the case on the issue of whether new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for tinea versicolor.  

On September 26, 1996, the veteran submitted in writing a 
request to reopen his claim for service connection for a skin 
condition.  

In a June 1999 decision, the RO granted service connection 
for tinea versicolor and evaluated the disability as 30 
percent disabling, effective September 26, 1996.  

Veterans Claims Assistance Act 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the veteran has not been informed of the new law, 
the RO has complied with its requirements.  The veteran's 
application appears to be complete.  Thus there is no duty to 
inform him of the information necessary to complete that 
application.  

The appellant was notified in the February 2000 statement of 
the case of the criteria for fixing the effective date of a 
grant of service connection.  He was also advised of the 
reasons for the RO's denial of his claim.  This information 
served to notify the veteran of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.  

Under the new law VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  The veteran has not referenced any 
evidence that has not been obtained that might aid his claim 
or that might be pertinent to the bases of the denial of this 
claim.  The RO requested all relevant treatment records 
identified by the veteran.  All of the requested records, 
with the exception of records from a private physician Dr. 
Dieseker, have been received.  The veteran was informed in 
the statement of the case of the fact that records from this 
doctor had not been received.  The Board notes that other 
records from the doctor had been received and associated with 
the claims file.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran regarding the claims for 
earlier effective dates.  Further development and further 
expending of VA's resources is not warranted.  

Effective Date Legal Criteria

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000).  Except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000). 

Once a veteran's claim has been finally denied by the RO, he 
may reopen his claim by submitting new and material evidence.  
38 C.F.R. § 3.156 (2000).  VA regulation governing the 
effective date of claims reopened based on new and material 
evidence provides that the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(q)(1)(ii), (r) (2000) (providing that the 
effective date for a grant based on new and material evidence 
received after a final disallowance will be the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later).

Applicable statutory and regulatory provisions state that VA 
may be required to act on informal claims for benefits.  38  
U.S.C.A. § 5110(b)(3) (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.1(p), 3.155(a) (2000).  An informal claim is defined as any 
communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
claimant or his duly authorized representative.  However, an 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2000).  

In addition, once a formal claim for pension or compensation 
has been allowed or a formal claim for compensation has been 
disallowed for the reason the service connected disability is 
not compensable in degree, receipt of a report of examination 
or hospitalization by VA or by uniformed services will be  
accepted as an informal claim for increased benefits or an 
informal claim to reopen.  38 C.F.R. § 3.157(b) (2000).

Finality and Clear and Unmistakable Error


When a claim is denied by the RO, and the claimant fails to 
timely appeal by filing a notice of disagreement within the 
one-year period following the decision as prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not "thereafter be reopened or allowed, except as 
may otherwise be provided by regulations not inconsistent 
with" title 38 of the United States Code.  38 U.S.C.A. § 
7105(c); see also Person v. Brown, 5 Vet. App. 449, 450 
(1993) (failure to appeal an RO decision within the one-year 
period renders the decision final).

A decision of the RO is subject to revision on the basis of 
clear and unmistakable error.  A finding of clear and 
unmistakable error in a prior decision has the same effect as 
if the correct decision had been made on the date of the 
correct decision.  38 U.S.C.A. § 5109A.

The Court has established a three-pronged test, each of which 
must be met before clear and unmistakable error is 
established:

(1) ...the correct facts, as they were 
known at the time, were not before the 
adjudicator (i.e. more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied, (2) the error 
must be "undebatable" and of the sort 
"which had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE [clear 
and unmistakable error] must be based on 
the record and law that existed at the 
time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part 
Russell v. Principi, 3 Vet. App. 310 (1992).  In Caffrey v. 
Brown, 6 Vet. App. 377 (1994), the majority of the court held 
that failure on the part of VA to comply with its duty to 
assist veterans with the development of their claims could 
never constitute clear and unmistakable error.  The Court 
reached this conclusion on the basis that such a failure 
creates only an incomplete record, not one which is 
inaccurate.  Caffrey, 6 Vet. App. at 383.

More recently, the United States Court of Appeals for the 
Federal Circuit has held that in order to be CUE, the error 
must be of a type that is outcome determinative.  Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).


Analysis

Since the veteran did not make a claim for service connection 
for tinea versicolor within one year of service.  Therefore 
the effective date of the grant of service connection is the 
latter of the date of claim, or the date entitlement arose.  
38 U.S.C.A. § 5110(a), (b)(1).  

Further, if previous claims were finally denied, the dates of 
those earlier claims could not serve as a basis for 
determining the effective date of service connection.  The 
effective date would be the later of date of the reopened 
claim or the date entitlement arose.  38 C.F.R. § 3.400(q), 
(r).  The RO awarded the veteran an effective date of 
September 26, 1996, because it found that there were prior 
final decisions and that his reopened claim was received on 
that date.

However, the record shows that the veteran submitted a 
statement in response to the November 1971 denial of service 
connection.  If this statement was a notice of disagreement, 
the November 1971 decision would not have become final.  Kuo 
v. Derwinski, 2 Vet. App. 662, 666 (1992).  In that situation 
the appropriate effective date would be the date of the 
veteran's claim, October 18, 1971, or the date entitlement 
arose.  

Section 7105of title 38 of the U.S. Code provides as follows 
in pertinent part:

(a)	Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation 
rights pursuant to the provisions of this 
chapter and regulations of the Secretary.

(b)(l) Except in the case of 
simultaneously contested claims, notice 
of disagreement shall be filed within one 
year from the date of mailing of notice 
of the result of initial review or 
determination.  Such notice, and appeals, 
must be in writing and be filed with the 
activity which entered the determination 
with which disagreement is expressed 
(hereafter referred to as the "agency of 
original jurisdiction" [(AOJ)]).  A 
notice of disagreement postmarked before 
the expiration of the one-year period 
will be accepted as timely filed.

(2)	 Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant, the claimant's 
legal guardian, or such accredited 
representative attorney, or authorized 
agent as may be selected by the claimant 
or legal guardian.  Not more than one 
recognized organization, attorney, or 
agent will be recognized at any one time 
in the prosecution of a claim.

(c) If no notice of disagreement is filed 
in accordance with this chapter within 
the prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.

(d)(l) Where the claimant, or the 
claimant's representative, within the 
time specified in this chapter, files a 
notice of disagreement with the decision 
of the agency of original jurisdiction, 
such agency will take such development or 
review action as it deems proper under 
the provisions of regulations not 
inconsistent with this title.  If such 
action does not resolve the disagreement 
either by granting the benefit sought or 
through withdrawal of the notice of 
disagreement, such agency shall prepare a 
statement of the case....(Emphasis added.) 

The Court had interpreted the statute as specifying five 
elements for a valid NOD: That it must (1) express 
disagreement with a specific determination of the agency of 
original jurisdiction (generally a decision by an RO 
[hereinafter referred to as "RO decision"]) (§ 7105(d)(2)); 
(2) be filed in writing (§ 7105(b)(1), (b)(2)); (3) be filed 
with the RO (§ 7105 (b)(1)); (4) be filed within one year 
after the date of mailing of notice of the RO decision (§ 
7105(b)(1)); and (5) be filed by the claimant or the 
claimant's authorized representative (§ 7105(b)(2)). The only 
content requirement is an expression of "disagreement" with 
the decision of the RO.  Gallegos v. Gober, 14 Vet. App. 50 
(2000).

The Secretary has promulgated the following regulation 
implementing
 38 U.S.C.A. § 7105 that purports to define what constitutes 
an NOD:

A written communication from a claimant or his or 
her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute a notice of 
disagreement.  While special wording is not 
required, the Notice of Disagreement must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire 
for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative 
determinations were made on several issues at the 
same time, the specific determinations with which 
the claimant disagrees must be identified....

38 C.F.R § 20.201(1999) (emphasis added).

In Gallegos, the Court invalidated that portion of § 20.201, 
which required that an appellant express a desire for Board 
review of the decision.

The veteran's August 1972 statement contained all of the 
requisite elements of a notice of disagreement.  It was in 
writing, it was submitted to the RO, and it specifically 
expressed disagreement with the RO's November 1971 decision.  
It might be argued that the veteran's use of the word 
"reconsider" indicated that he only wanted another 
adjudication of his claim, it is undebatable that the veteran 
was dissatisfied with the denial of service connection and 
referred to his intention to appeal the denial.  This 
statement must be viewed as a notice of disagreement.

In February 1980 the RO determined that the veteran had not 
filed a timely notice of disagreement with November 1971 
rating decision.  The veteran did not appeal this 
determination, and it became final in the absence of clear 
and unmistakable error.  A final decision as to the finality 
of the November 1971 decision would be binding on the Board.  
However, the RO's February 1978 decision did not consider the 
August 1972 statement.  Thus the RO did not have the correct 
evidence before it in making its determination.  If the RO 
had considered the August 1972 statement, it would have to 
have concluded that the statement constituted a timely notice 
of disagreement, and the result would have been manifestly 
different.  Therefore the February 1978 decision was the 
product of clear and unmistakable error and does not preclude 
an earlier effective date.

The RO has issued a number of decisions in the years since 
November 1971 determining that the veteran had not submitted 
new and material evidence to reopen his claim.  These 
decisions did not reach the merits of the veteran's 
underlying claim and therefore do not have any bearing on the 
pending appeal on the merits.

For these reasons the Board finds that the date of the 
veteran's claim is August 24.  1971 for purposes of 
determining the correct effective date for service 
connection.  The remaining question is when did entitlement 
arise.  The RO did not specify the reasons for the grant of 
service connection in its June 1999 decision.  However, it 
appears that the grant was premised on service medical 
records showing treatment for tinea versicolor, A November 
1998 VA examination showing a diagnosis of tinea versicolor 
and the veteran's report that he had developed a skin rash 
shortly after service.

The veteran's initial report of post-service skin rash was in 
his August 1, 1972 notice of disagreement.  The veteran was 
not competent to diagnose tinea versicolor.  Grottviet v. 
Brown, 5 Vet. App. 91, 93 (1993).  The first post-service 
diagnosis of tinea versicolor was made by Dr. D. during 
treatment on April 17, 1973.  The Board therefore finds that 
entitlement to service connection arose on April 17, 1973, 
when all of the elements cited by the RO in its grant of 
service connection--in service findings, symptoms shortly 
after service, and a post-service diagnosis--were first 
shown.


ORDER

An effective date April 17, 1973 for the grant of service 
connection for tinea versicolor is granted.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

